

115 HR 4649 IH: Energy Storage Tax Incentive and Deployment Act of 2017
U.S. House of Representatives
2017-12-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4649IN THE HOUSE OF REPRESENTATIVESDecember 14, 2017Mr. Michael F. Doyle of Pennsylvania (for himself, Mr. Costello of Pennsylvania, and Mr. Takano) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to provide tax credits for energy storage technologies,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Energy Storage Tax Incentive and Deployment Act of 2017. 2.Energy credit for energy storage technologies (a)In generalSubclause (II) of section 48(a)(2)(A)(i) of the Internal Revenue Code of 1986 is amended by striking paragraph (3)(A)(i) and inserting clause (i) or (viii) of paragraph (3)(A).
 (b)Energy storage technologiesSubparagraph (A) of section 48(a)(3) of the Internal Revenue Code of 1986 is amended by striking or at the end of clause (vi), by adding or at the end of clause (vii), and by adding at the end the following new clause:  (viii)equipment which receives, stores, and delivers energy using batteries, compressed air, pumped hydropower, hydrogen storage (including hydrolysis), thermal energy storage, regenerative fuel cells, flywheels, capacitors, superconducting magnets, or other technologies identified by the Secretary in consultation with the Secretary of Energy, and which has a capacity of not less than 5 kilowatt hours,.
 (c)Phaseout of creditParagraph (6) of section 48(a) of the Internal Revenue Code of 1986 is amended— (1)by striking energy in the heading and inserting and energy storage; and
 (2)by striking paragraph (3)(A)(i) both places it appears and inserting clause (i) or (viii) of paragraph (3)(A). (d)Effective dateThe amendments made by this section shall apply to property placed in service after December 31, 2016.
			3.Residential energy efficient property credit for battery storage technology
 (a)In generalSubsection (a) of section 25D of the Internal Revenue Code of 1986 is amended by striking and at the end of paragraph (4), by striking the period at the end of paragraph (5) and inserting , and, and by adding at the end the following new paragraph:  (6)the applicable percentage of the qualified battery storage technology expenditures made by the taxpayer during such year..
 (b)Qualified battery storage technology expenditureSubsection (d) of section 25D of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:
				
 (6)Qualified battery storage technology expenditureThe term qualified battery storage technology expenditure means an expenditure for battery storage technology which— (A)is installed on or in connection with a dwelling unit located in the United States and used as a residence by the taxpayer, and
 (B)has a capacity of not less than 3 kilowatt hours.. (c)Applicable percentageSubsection (g) of section 25D of the Internal Revenue Code of 1986 is amended by striking (1) and (2) and inserting (1), (2), and (6).
 (d)Effective dateThe amendments made by this section shall apply to expenditures paid or incurred in taxable years beginning after December 31, 2016.
			